Appeal by the defendant from a judgment of Supreme Court, Kings County (Broomer, J.), rendered July 7, 1987, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The sole issue to be determined on appeal is whether the defendant was denied his constitutional right to a fair and impartial jury by the trial court’s imposition of a time limit of 15 minutes on each attorney’s voir dire of the first jury panel, and 10 minutes each for the second and third jury panels. The defendant’s claim with respect to rounds 1 and 2 of the jury selection process are dehors the record and have not been considered (see generally, People v Nieves, 144 AD2d 588; People v Jackson, 119 AD2d 587).
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion by limiting the third round of the voir dire examination of prospective jurors to 10 minutes for each counsel (see, People v Jean, 146 AD2d 803, affd 75 NY2d 744; People v Brown, 131 AD2d 582; People v Lucks, 83 AD2d 516; CPL 270.15 [1] [c]), nor was that procedure inherently arbitrary. The record fails to indicate that counsel was denied a fair opportunity to question the prospective jurors about relevant or material matters, particularly since the court had questioned the prospective jurors and elicited information which was relevant to challenges for cause (see, People v Jean, supra; People v Boulware, 29 NY2d 135, 140, cert denied 405 US 995; CPL 270.15 [1] [c]). Bracken, J. P., Brown, Kunzeman and Sullivan, JJ., concur.